Citation Nr: 1727957	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Daniel Smith, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1972.  His awards include the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In August 2015 the Board remanded the case to schedule the Veteran for a videoconference hearing at the RO.  

In August 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In October 2016, the Veteran, through his representative, submitted additional evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDING OF FACT

The Veteran had military service on and around the perimeter of the Royal Thai Air Force Base at U-Tapao, Thailand from April 1972 to September 1972, as a result of which he was exposed to herbicide agents.


CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease, to include coronary artery disease, have been met.  38 U.S.C.S. §§ 1110, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.S. §§ 1110, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.          § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For certain diseases, service connection may also be granted on a presumptive basis due to exposure to herbicides.  See 38 U.S.C.S. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease, including coronary artery disease, and diabetes mellitus, are such diseases.  

The Veteran's service personnel and treatment records show that he served at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from April 1972 to September 1972 as a munitions maintenance specialist with the 307th Munitions Maintenance Squadron (MMS).  These records include a Sergeant Performance Report for the period from November 1971 to November 1972 documenting his outstanding performance as a munitions loading chief at RTAFB during this period, including his proficiency in repairing B-52 weapons systems.  

The Veteran contends that during his assignment at RTAFB he had extensive contact with the perimeter of the base, testifying that he traveled the perimeter road daily to access the flight line and load munitions.  He added that maintenance personnel were required to use the perimeter road because they were prohibited from crossing the flight line.  He also averred that he performed maintenance on B-52s with unexploded munitions near the perimeter of the base to prevent damage to other aircraft, and that he worked in the munitions maintenance building approximately 50 yards from the perimeter.  As he served proximately to the perimeter of the base, he asserts that he should be entitled to service connection for ischemic heart disease and diabetes mellitus on a presumptive basis.

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical or procured from the Republic of Vietnam, or commercial and a variant of much greater strength with the characteristics of tactical herbicides.

Thus, when herbicide-related claims involving Thailand service are received, VA must determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, 1.H.5.b was thereby adopted for application in cases where a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era (February 28, 1961 to May 7, 1975) at one of the specified RTAFBs, including at U-Tapao, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter, then herbicide exposure is conceded.

In evaluating the Veteran's contentions of exposure to herbicides along the perimeter of the U-Tapao RTAFB, the Board notes that he is competent to report the approximate geographical locations of his service.  The Board also finds his reports to be credible in light of the other evidence of record.  This evidence includes a report of a January 1972 attack on RTAFB, documenting that an enemy combatant was killed while attempting to exit the MMS area, about 100 yards from the perimeter fence.  Also of record are statements from servicemembers J. E., A. P., and D. K., collectively explaining that during their service at RTAFB, aircraft maintenance crews traveled along the perimeter road to access the flight line and work on B-52s located at the end of the line near the perimeter fence.  The attack report confirming the close proximity of the MMS area and the perimeter, the service members' statements, and the Veteran's service personnel records noting his work on B-52s with the 307th MMS bolster his account that he regularly spent time along the perimeter of the base.  Thus, for the facts specific to this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that he did serve on and around the perimeter of U-Tapao RTAFB, and therefore exposure to herbicides is established by the facts found.  38 C.F.R. § 5107(b); 38 C.F.R §§ 3.102, 3.307.

Medical records associated with the claims file establish that the Veteran has
current diagnoses of coronary artery disease, a form of ischemic heart disease, and diabetes mellitus.  The regulations recognize these diseases as being presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence to the contrary.  Any reasonable doubt that exists with regard to the merits of these claims is resolved in the Veteran's favor.  38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for ischemic heart disease and diabetes mellitus is warranted.  


ORDER

Service connection for ischemic heart disease, to include coronary artery disease, is granted.

Service connection for diabetes mellitus is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


